NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                              APR 30 2014

                                                                           MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

RICK EATON,                                      No. 12-16366

              Plaintiff - Appellant,             D.C. No. 2:07-cv-00315-MCE-
                                                 CKD
  v.

MARK J SIEMENS; CARLOS A.                        MEMORANDUM*
URRUTIA; CITY OF ROCKLIN,

              Defendants - Appellees.


                  Appeal from the United States District Court
                      for the Eastern District of California
             Morrison C. England, Jr., Chief District Judge, Presiding

                       Argued and Submitted April 11, 2014
                            San Francisco, California

Before: SCHROEDER and CALLAHAN, Circuit Judges, and PRATT, Senior
District Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Robert W. Pratt, Senior United States District Judge
for the U.S. District Court for the Southern District of Iowa, sitting by designation.
      Plaintiff-Appellant Rick Eaton appeals the district court’s dismissal of his

complaint on claim preclusion grounds. Pursuant to a memorandum of

understanding between the City of Rocklin and the Rocklin Police Officers’

Association, Eaton arbitrated his termination from the Rocklin Police Department.

The arbitrator found good cause for Eaton’s termination, and the city manager

accepted the decision without modification. Eaton did not pursue any review in

state court and instead filed an action in district court, alleging that he was

terminated in violation of his constitutional rights as well as several state statutes.

We affirm the district court’s dismissal of the complaint as barred by res judicata.

      The Supreme Court held in United States v. Utah Construction & Mining

Co., 384 U.S. 394, 422 (1966), that administrative proceedings may be given

preclusive effect if they have sufficient judicial character. The Supreme Court in

University of Tennessee v. Elliott, 478 U.S. 788, 796–99 (1986), then held that

courts may give preclusive effect to unreviewed state administrative proceedings.

This court has held in White v. City of Pasadena, 671 F.3d 918, 928–29 (9th Cir.

2012), that an arbitration proceeding like the one in this case has sufficient judicial

character.

      California’s claim preclusion doctrine provides that “[a] valid final judgment

on the merits in favor of a defendant serves as a complete bar to further litigation


                                           2
on the same cause of action.” Slater v. Blackwood, 15 Cal. 3d 791, 795 (1975). To

determine what constitutes the same cause of action, California applies the primary

rights theory, “under which the invasion of one primary right gives rise to a single

cause of action.” Id. The primary right at stake in both the arbitration proceeding

and the district court action was Eaton’s right to continued employment with the

Rocklin Police Department. See Miller v. Cnty. of Santa Cruz, 39 F.3d 1030, 1034

(9th Cir. 1994); Takahashi v. Bd. of Trs., 783 F.2d 848, 851 (9th Cir. 1986).

Applying California’s claim preclusion principles, the arbitration proceeding

precludes Eaton’s district court action.

      AFFIRMED.




                                           3